Citation Nr: 0940932	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  96-45 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than (PTSD).



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his aunt




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision.  The 
Veteran filed a notice of disagreement (NOD) in September 
1996, and the RO issued a statement of the case (SOC) in 
October 1996. The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
1996.

In June 1998, the Board remanded the Veteran's claim to the 
RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
Veteran's claim (as reflected in April 1999 and May 1999 
supplemental SOCs (SSOCs)).

In January 2000, the Veteran and his aunt testified during a 
hearing before a former Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In February 2000, the Board remanded the matter on appeal to 
the RO for consideration of additional medical evidence 
submitted to the Board without a waiver of initial RO 
consideration. A SSOC was issued in September 2001 reflecting 
the RO's continued denial of service connection for PTSD.

In August 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  By letter 
of December 2002, the Board notified the Veteran and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in August 2003, the 
Board remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  After accomplishing the 
development requested on remand, the RO continued the denial 
of service connection (as reflected in the March 2006 SSOC) 
and returned the claim to the Board for further appellate 
consideration.

In July 2006, the Board notified the Veteran that the 
Veterans Law Judge that conducted the January 2000 hearing 
was no longer employed at the Board and that he was entitled 
to another hearing, if he desired one.  See 38 U.S.C.A. § 
7107(c) (West 2002).  In a July 2006 letter, the Veteran 
declined an additional hearing before a Veterans Law Judge.

In June 1998, the Board remanded the Veteran's claim to the 
RO, through the Appeals Management Center (AMC) for 
additional development.  After completion of the requested 
development, the AMC continued the denial of the Veteran's 
claim (as reflected in a July 2009 SSOC).  

For reasons explained below, the Board has now characterized 
the appeal as encompassing the two matters set forth on the 
title page 

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The matter of  service connection 
for psychiatric disability other than PTSD is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided  has been accomplished.

2.  While the Veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s); the record also presents no basis for VA to make 
additional attempts to independently corroborate any reported 
stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008). Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the RO, in a June 2000 letter requested 
specific information from the appellant regarding his alleged 
PTSD stressors.  In a January 2004 letter, the RO provided 
notice to the Veteran regarding what information must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  An October 2006 letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate a claim for service connection as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  This letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  In addition, the letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  

After issuance of the October 2006 letter and the opportunity 
for the Veteran to respond, the July 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice provided.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board further notes that a March 2006 SSOC set forth 
relevant text from 38 C.F.R. §§ 3.159, 3.303 and 3.304, the 
sections detailing VA assistance in developing claims and the 
principles relating to service connection and explaining 
direct service connection, including what is required to 
substantiate a claim for service connection for PTSD. The 
claim was readjudicated by the July 2009 SSOC after issuance 
of this SOC.

Moreover, to whatever extent the above-referenced letters are 
deficient in meeting any of the VCAA's notice requirements, 
the claims file reflects that the Veteran and his 
representative had actual knowledge of the information and 
evidence necessary to substantiate his claim for service 
connection.  In this regard, in a July 2002 statement, the 
Veteran's representative specifically argued that since a 
diagnosis of PTSD related to the Veteran's service had been 
provided, there appeared to be only one item missing in order 
to grant service connection for PTSD, verification of the 
Veteran's reported in-service stressor.  This statement shows 
specific knowledge of the criteria for awarding service 
connection for PTSD contained in 38 C.F.R. § 3.304.  Given 
this, the Board finds that any error in notice regarding 
substantiating the claim is harmless because actual knowledge 
of what the evidence must show to substantiate the claim is 
shown.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 
2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists VA and 
private mental health records (including records obtained 
from the Social Security Administration (SSA)), and records 
of VA mental health examinations.  Also of record and 
considered in connection with the appeal is a November 2004 
response from what was then the United States. Center for 
Unit Records Research (CURR)), the transcript of the 
Veteran's January 2000 Board hearing, the Veteran's stressor 
statements, and various other statements submitted by the 
Veteran, his representative, his relatives and friends. 

In September 2006, the Board remanded the claim primarily for 
the RO to make further requests for the Veteran's service 
treatment and service personnel records and to furnish the 
Veteran and his representative a letter providing 
notification of the duties to notify and assist imposed by 
the VCAA pertaining to his claim.  This letter was to 
instruct the RO to include in the VCAA letter a summary of 
the evidence currently of record that was pertinent to the 
claim and specific notice as to the type of evidence 
necessary to substantiate the claim.  The letter was also to 
request that that the Veteran provide sufficient evidence, 
and if necessary, authorization to enable VA to obtain any 
pertinent medical records, which were not already of record.  
In addition, the letter was to invite the Veteran to submit 
all pertinent evidence in his possession; to explain the type 
of evidence that was his ultimate responsibility to submit; 
to ensure that the notice met the requirements of 
Dingess/Hartman; and to clearly explain to the Veteran that 
he had a full one year period for response (although VA might 
decide the claim within the one year period). 

Regarding efforts related to obtaining the service medical 
records and service personnel records, the Board notes that 
the RO attempted to obtain this documentation from National 
Personnel Records Center (NPRC), the Army Human Resources 
Center (HRC) ( previously ARPERCEN), the Defense Personnel 
Records Information System (DPRIS) and the National Guard.  
In September 2007, in response to a request from the RO for 
complete service medical records and the entire personnel 
file, the NPRC furnished available records (which had 
apparently been earlier furnished to it by HRC) for the 
Veteran, which included records of the Veteran's National 
Guard Service but did not include records from active duty 
(other than the Veteran's induction physical).  The RO also 
previously received negative responses in regard to the 
availability of the requested records from HRC, and DPRIS.  
Additionally, the National Guard was only able to furnish 
records relating to the Veteran's National Guard service.  
The Board notes that there is no indication from the record 
that there is any other available source to which a request 
for additional service records could be made and no 
indication that any of the sources from which the RO has 
obtained, or attempted to obtain, records, would have any 
documentation other than that which has already been 
provided.    

Accordingly, as the record does not suggest another source 
for obtaining further records and the RO did attempt to 
obtain them from all sources identified by the September 2006 
Remand and suggested by the record, the Board finds that the 
RO substantially complied with this Remand directive.  See 
Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

Regarding the Remand directive pertaining to VCAA notice, as 
mentioned above, the October 2006 letter provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection.  The 
letter also requested that the Veteran submit additional 
evidence or authorization so that VA could obtain pertinent 
medical records; invited the Veteran to submit any pertinent 
evidence in his possession; provided notice consistent with 
Dingess/Hartman; and clearly explained to the Veteran that he 
had a full one year period for response to the letter 
(although VA could decide the claim within the one year 
period).  Although the letter did not provide a summary of 
the evidence then of record, the Board notes that such 
summaries were provided by an October 1996 statement of the 
case and subsequent SSOCs from August 1997, April 1999, May 
1999, March 2006 and July 2009.  Additionally, it is clear 
from the record that the Veteran, or at least his 
representative, understands that the type of evidence not 
currently of record and necessary to substantiate the instant 
claim, is evidence tending to corroborate one or more of the 
Veteran's reported stressors in service.  Thus, provision of 
the summary of the evidence in a current notice letter would 
not provide the Veteran or his representative with any 
information of which they have not already been made aware.  
Consequently, a remand to provide such a summary in a current 
notice letter would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In an August 2009 communication the appellant's 
representative contended that the case was not ready to be 
reviewed by the Board because the January 2004 response from 
CURR suggested certain action, including suggesting that the 
Veteran acquire certain records, and the representative had 
found no indication that those actions were taken by the VA 
or that the Veteran and the representative had been notified 
of the suggested action.  In the January 2004 response CURR 
did suggest that further morning reports could be ordered 
through the NPRC (as potential documentation of the Veteran's 
alleged stressors) provided that a three-month time window 
was identified and relevant unit designations at the company 
and battalion levels were provided.  CURR also noted that it 
had been unable to determine the Veteran's exact unit of 
assignment; that his units of assignment during active duty 
would be on his DA form 20, maintained in his personnel file; 
and that every Veteran, or authorized Veteran's 
representative, could obtain the personnel file from the 
NPRC.   The Board notes that to date, the Veteran has not 
been able to identify his unit(s) of assignment during 
Vietnam.  Also, after an exhaustive search, the RO has not 
been able to obtain the Veteran's service personnel file with 
accompanying DA Form 20.  Without this information there is 
no basis for a further search of morning reports to be made 
by the NPRC or by CURR.  Accordingly, the lack of 
notification of the suggestions made by CURR regarding 
possible further requests that could be made did not 
prejudice the Veteran as there is no indication that such 
notification could have led to any further development 
action. 

In an earlier July 2009 letter the representative also 
indicated that he had not been given access to the claims 
file subsequent to the Appeals Management Center (AMC) 
issuing the July 2009 SSOC.  The representative then 
indicated in his August 2009 Informal Hearing Presentation 
that he was able to review the record after the case arrived 
at the Board (prior to the instant decision being issued).  
Consequently, as the Board has found that further development 
in this matter in not warranted, the Board does not find that 
the Veteran was prejudiced by the delay in his representative 
gaining access to the claims file.  There is no indication 
that the representative has not had a sufficient opportunity 
to review the record and to make his contentions known.      
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran has been diagnosed and assessed with service-
related PTSD, as reflected in a February 2000 letter from his 
aunt, a licensed social worker.  Also, in a November 2001 
letter a private psychiatrist, Dr. Warren indicated that the 
Veteran's symptoms were consistent with a diagnosis of PTSD, 
delayed type, and in an earlier November 2001 letter, private 
psychologist, Dr. Hibler, indicated that results of 
psychological testing were indicative of the PTSD diagnosis.  
This diagnosis notwithstanding, the Board finds that this 
claim must nonetheless fail because another essential 
criterion for establishing service connection for PTSD-
credible evidence that any claimed in-service stressor(s) 
actually occurred- has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then 
the Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau, 9 Vet. App. at 395.  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 
289-290 (1994).

The Veteran has not specifically alleged, and the evidence 
does not suggest, that the Veteran engaged in combat with the 
enemy or that any of his alleged stressors were combat 
related.  As noted below, the Veteran did indicate that he 
served "in the field" during the Tet offensive.  However, 
he has not specifically alleged that experienced any actual 
combat and there is no documentation of record suggesting 
that he had any combat service.  Notably, the Veteran's DD-
214 does not indicate that he received any combat related 
awards or medals, such as the Combat Infantryman Badge.  As 
the Veteran is not shown to have served in combat, he cannot 
establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating 
the occurrence of at least one of his claimed in-service 
stressors is required.

In statements dated in July and August 2000, the Veteran 
reported several stressors relating to experiences during 
Vietnam.  He indicated that he was in the field during the 
Tet Offensive during the first two weeks of 1968.  At the 
time they were under frequent mortar attack and he would see 
enemy rockets at night.  Some of his friends were killed.  
The Veteran also indicated that he had to work in the 
temporary morgue in Tuy Hoa during the first two weeks of 
February 1968.  Reportedly, he had to put dead soldiers, some 
of whom were his co-workers and friends, into body bags.  He 
indicated that, by handling the dead bodies, he developed a 
compulsive need to wash his hands.  He reported this problem 
to his captain who allowed him to go to the aid station in 
Nha Trang during the last two weeks of February 1968.  He 
indicated that he was given some white pills, which 
alleviated the problem.  In addition, after the Tet 
Offensive, he was ordered to guard the command post in Tuy 
Hoa.  He noted that he would stand exposed in the field with 
his M16 rifle and feared that he would be killed.  He further 
noted that he had this assignment for four months.  

Regarding specific individuals who were killed or wounded, 
the Veteran reported on an August 2000 stressor information 
form that while serving in the Company C of the 518th Signal 
Brigade, three fellow servicemen from his company were killed 
in action.  He identified a serviceman named "[redacted] 
[redacted]" and a medic named [redacted] (and referred to as [redacted]), 
and checked boxes indicating that both individuals were 
killed in action in the first two weeks of February 1968.  He 
also identified a serviceman named "[redacted]" and 
checked boxes on the form indicating that this individual was 
both killed in action and wounded in action in the first two 
weeks of March 1968. 

The above notwithstanding, the Board finds that, here, the 
claim must be denied because there is no credible supporting 
evidence that the Veteran's alleged in-service stressors-
working temporary duty in the morgue, exposure to mortar and 
rocket attacks, guarding the command post in Tuy Hoa and 
learning of the deaths of specific friends/fellow 
servicemen-actually occurred.

At the outset, the Board notes that certain stressors, such 
as the Veteran's allegation of temporary duty in the morgue, 
may not be objectively verifiable.  In this regard, the Board 
observes that stressors that are general in description and 
involve events that would not be contained in a unit history 
or operational report are not objectively verifiable. 
Anecdotal experiences of this type simply cannot be verified 
independently.  See Cohen, 10 Vet. App. at 134 ("Anecdotal 
incidents, although they may be true, are not researchable. 
In order to be researched, incidents must be reported and 
documented.").

The Board also notes that, on these facts, the occurrence of 
the Veteran's stressor that may be potentially verifiable-
exposure to mortar and rocket attacks, and the deaths of 
certain individuals-have not been, and cannot be, 
independently corroborated.

In this regard, the November 2004 response from CURR ( now 
the Joint Services Records Research Center (JSRRC)), 
indicates that the Veteran's exact unit of assignment was not 
able to be determined.  The brigade that the Veteran reported 
his company was under, the 518th Signal Brigade, was not on 
the U.S. Army Vietnam Station list as a Vietnam Unit.  Also, 
CURR reviewed the morning reports for 1968 from the 518th 
Signal Company but the reports did not list the Veteran.  
Additionally, CURR reviewed casualty reports and found one 
report listing a [redacted] receiving an injury while 
performing maintenance on an AH-1G aircraft when he was hit 
by a running tail rotor blade.  He was not listed as killed.  
Further, CURR was not able to locate a casualty named [redacted] 
[redacted].  CURR noted that in order for further searches for 
information to be undertaken, it would be necessary to have 
accurate unit information for the Veteran. 

While CURR did determine that a [redacted] was injured in 
Vietnam, there is no independent indication in the record 
that the Veteran was in the same unit as this individual or 
that he was in the same, or a nearby, location to the 
individual when the injury took place.  Further, there is no 
independent indication that the Veteran knew [redacted].  
Accordingly, the record does not contain any corroboration of 
the Veteran's reported stressor of experiencing the death or 
injury of this individual.  Further, the record also contains 
no corroborating evidence regarding the deaths of an [redacted] 
[redacted] or a medic named [redacted]; the Veteran serving on 
temporary morgue duty or "exposed" guard duty at the 
command post in Tuy Hoa; the Veteran experiencing mortar or 
rocket attacks; or being treated for compulsive hand washing 
at an aid station in Nha Trang.  Additionally, as the Veteran 
has not been able to identify his unit of assignment and as 
his DA Form 20 is unfortunately unavailable, the Board finds 
that there is no basis for VA to undertake any further 
development to identify.  See 38 C.F.R. § 3.159(c)(2)(i) ("In 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records") and  VA's Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 14(d)  ("At a minimum, the Veteran must provide 
the following: a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two month period) of the incident, and the unit of 
assignment at the time the stressful event occurred."  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  The 
occurrence of a claimed in-service stressor has not been 
established independently, and the record presents no 
reasonable basis for VA to make any attempts to independently 
corroborate any reported stressors.  The Board also notes 
that the Veteran also has not furnished any objective 
evidence that supports the actual occurrence of any claimed 
in-service stressor(s).

As there is no credible evidence that a claimed in-service 
stressor occurred, an essential criterion for establishing 
service connection for PTSD, the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

In light of the current state of the record and recent United 
States Court of Appeals for Veterans Claims (Court) 
precedent, the Board finds that further RO action on this 
matter is warranted.

In the September 2006 remand, the Board noted that in 
September 1999 and July 2006 informal hearing presentations 
the Veteran's representative appeared to raise the matter of 
the Veteran's entitlement to service connection for 
psychiatric disability other than PTSD.  In the July 2006 
Informal Hearing Presentation, the Veteran's representative 
described the Veteran's claim as one for service connection 
for a psychiatric disability, including PTSD, and in the 
September 1999 Informal Hearing Presentation, the claim was 
described as one for service connection for a nervous 
condition to include PTSD.  Accordingly, in the remand, the 
Board  referred the matter of service connection for 
psychiatric disability other than PTSD to the RO for 
appropriate action.  

To date, the RO has not taken any action on this matter.  
Also, recently, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that the Board erred in not 
considering the scope of a Veteran's claim for service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, psychiatric diagnoses of 
record and other information.  

In the instant case, the record includes many psychiatric 
diagnoses of record other than PTSD.  Private and VA medical 
records from the 1990s include diagnoses of atypical 
psychosis, psychotic disorder not otherwise specified with 
depressive features, major depression, organic mood disorder, 
atypical anxiety/mood disorder.  Also, there are records 
dating back to 1985 showing treatment for alcohol dependence, 
including detoxification treatment.   In addition, the most 
recent VA examination report of record from August 2000 shows 
a diagnosis of depressive disorder due to the medical 
condition of AV formation, with earlier VA examinations 
showing diagnoses of a history of psychotic disorder not 
otherwise specified, with alcohol dependence and probable 
dysthymic disorder (April 1997); paranoid schizophrenia (June 
1996); and atypical psychosis (November 1990).  

Given the presence of these other diagnoses, along with the 
contentions of the Veteran's representative, the Board finds 
that consistent with r the ruling in Clemons, the Veteran's 
claim must broadly encompass a claim for service connection 
for psychiatric disability.  As explained in the decision 
above, however, denial of the Veteran's more specified claim 
for service connection for PTSD is appropriate, as this claim 
has been developed to the extent possible and must be denied 
on the basis of the lack of corroborating evidence of the 
occurrence of an in-service stressor.  .  However,  to avoid 
any prejudice to the Veteran, the  remaining matter of the 
Veteran's claim for service connection for  psychiatric 
disability other than PTSD must be addressed by the RO, in 
the first instance.  Hence, a remand of this matter to the RO 
is now appropriate.  . 

Prior to  adjudicating the claim, the RO should obtain and 
associate with the claims file all outstanding VA treatment 
records.  .  The Board notes that it appears that VA 
inpatient and outpatient records have not been associated 
with the claims file since July 1997, at which point the 
Veteran was apparently receiving treatment through the 
Baltimore VA medical system.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any VA records of treatment for a psychiatric 
disorder since July 1997, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should, through a VCAA-compliant letter,  also give 
the Veteran another opportunity to provide any additional 
information and/or evidence pertinent to the claim remaining 
n appeal, explaining to him  that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should inform the 
Veteran of the information and evidence necessary to 
substantiate his claim for service connection for psychiatric 
disability other than PTSD and should specify what evidence 
VA will provide and what evidence the Veteran is to provide.  
The RO should also ensure that its notice to the Veteran 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
disability ratings and effective dates.   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for further examination, if warranted). prior to 
adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, for 
the following action:

1.  The RO should obtain from the 
Baltimore VA medical system all 
outstanding pertinent records of 
psychiat4irc evaluation and/or treatment 
of the Veteran, from July 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should, through a VCAA-
compliant letter to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to he matter 
of  service connection for psychiatric 
disability other than PTSD.  

The RO should explain how to establish 
entitlement to service connection, as well 
as the evidence that will be obtained by 
VA and the type of evidence that is the 
Veteran's ultimate responsibility to 
submit. The RO should also ensure that its 
letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment of 
disability ratings and effective dates.   

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
obtain all identified outstanding records 
of psychiatric evaluation and/or treatment 
not currently of record.  , following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for examination of the Veteran, 
if appropriate), the RO should adjudicate 
the claim for service connection for 
psychiatric disability other than PTSD in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal is 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


